DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
a)	In claim 1, it is unclear with what log base the 1.0 log value is determined.  Clarification with relevant citation(s) from the specification and/or a teaching document are required.  Claims 2-20 depend on claim 1.
b)	In claim 3, it is unclear whether the “a modulus” in line 2 of claim 3 is the same type of modulus as the “a modulus” in line 3 of claim 1 upon which claim 3 depends.  For the purposes of examination, the two moduli are treated as being of the same type. Clarification with relevant citation(s) from the specification are required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2017/0121565) in view of Park (US 2015/0205025), Kuchiyama (JPO English translation of JP 2010-021048 A) and 
Lee (US 2016/0238771).

However, Park teaches that an adhesive film for polarizing plates (pressure-sensitive adhesive layer [0011]) desirably has a modulus of about 10 MPa ([0019]) at about 25°C ([0018]), which is within the claimed range of about 0.5 MPa or more, for the purpose of preventing light leakage of the polarizing plates ([0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Yasui, with a modulus that is within a range of about 0.5 MPa or more at about 25°C, in order to prevent light leakage of the polarizing plates, as taught by Park.
Although Yasui teaches the importance of durability of the adhesive film for polarizing plates when left under conditions of 60°C and 90% relative humidity for 500 hours ([0211]), and the importance of the surface resistance value of the adhesive film for polarizing plates to remain within a range of 5.0 x 109 Ω/[Symbol font/0x83] to 5.0 x 1011 Ω/[Symbol font/0x83] ([0062]), Yasui is silent regarding a surface resistance difference ∆SR of about 1.0 log (Ω/[Symbol font/0x83]) or less, as calculated by Equation 1 of Applicant, where the conditions for SR2 of Applicant are 85°C and 85% relative humidity for 250 hours.

Kuchiyama teaches that a ratio of a surface resistance before (SR1 of Applicant) and after (SR2 of Applicant) a transparent conductive film is left under conditions of 85°C and 85% relative humidity for 240 hours (10 days [0012]) is desirably 1.0 ([0012]) which means that the surface resistance difference ∆SR is desirably 0.0 which converts into a log value that is within the claimed range of 1.0 log or less.  240 hours is very close to the claimed 250 hours.
Lee teaches that an adhesive film for polarizing plates (bonding layer on an upper surface of the polarizer of a polarizing plate [0006]) that is left under conditions of about 85°C and about 85% relative humidity for about 500 hours ([0007]) which is twice as long as the claimed 250 hours, has minimal change (about 10% or less [0044]), for the purpose of providing the desired durability under conditions of high temperature and high humidity (variation [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Yasui, with a minimal surface resistance difference ∆SR that is within a range of about 1.0 log (Ω/[Symbol font/0x83]) or less, as calculated by Equation 1 of Applicant, in order to obtain the desired durability under high temperature and high humidity conditions, as taught by Kuchiyama, in light of Lee. 

9 Ω/[Symbol font/0x83] to 5.0 x 1011 Ω/[Symbol font/0x83] ([0062]) which is within the claimed range of from 1 x 108 Ω/[Symbol font/0x83] to 1 x 1011 Ω/[Symbol font/0x83].  
Kuchiyama teaches that a ratio of a surface resistance before and after a transparent conductive film is left under conditions of 85°C and 85% relative humidity for 240 hours (10 days [0012]) is desirably 1.0 ([0012]) which means that the surface resistance difference ∆SR is desirably 0.0.  240 hours is very close to the claimed 250 hours.
Lee teaches that an adhesive film for polarizing plates (bonding layer on an upper surface of the polarizer of a polarizing plate [0006]) that is left under conditions of about 85°C and about 85% relative humidity for about 500 hours ([0007]) which is twice as long as the claimed 250 hours, has minimal change (about 10% or less [0044]) for the purpose of providing the desired durability under conditions of high temperature and high humidity (variation [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Yasui, with a durability under conditions of about 85°C and about 85% relative humidity for about 250 hours, such that each of the initial surface resistance of the adhesive film and the surface resistance of the adhesive film left under conditions of about 85°C and about 85% 8 Ω/[Symbol font/0x83] to 1 x 1011 Ω/[Symbol font/0x83], for the purpose of providing the desired durability under conditions of high temperature and high humidity, as taught by Kuchiyama, in light of Lee.
Regarding claim 4, Yasui is silent regarding a peel strength of the adhesive film for polarizing plates.
However, Park teaches that the adhesive film for polarizing plates desirably has a peel strength of about 700 gf/25 mm ([0023]) which is within the claimed range of 100 gf/25 mm or more, for the purpose of providing the desired durability ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Yasui, with a peel strength within a range of about 100 gf/25 mm or more, in order to obtain the desired durability, as taught by Park.
Regarding claim 5, Yasui is silent regarding a peel strength of the adhesive film for polarizing plates.
However, Park teaches that the adhesive film for polarizing plates desirably has a peel strength of about 700 gf/25 mm 9[0023]) which is within the claimed range of about 100 gf/25 mm or more, for the purpose of providing the desired durability ([0023]).
Lee teaches that an adhesive film for polarizing plates (bonding layer on an upper surface of the polarizer of a polarizing plate [0006]) that is left under conditions of about 85°C and about 85% relative humidity for about 500 hours ([0007]) which is twice as long as the claimed 250 hours, has minimal change (about 10% or less [0044]) for the purpose of providing the desired durability under conditions of high temperature and high humidity (variation [0044]).    

Regarding claim 7, Yasui teaches that the antistatic agent is present in an amount of about 0.1 parts by weight to about 5 parts by weight relative to about 100 parts by weight of the (meth)acrylic copolymer ([0165]) which is within the claimed range of about 0.1 to about 10 parts by weight.
Regarding claim 8, Yasui teaches that the antistatic agent comprises a cationic antistatic agent and an anionic antistatic agent (organic cation-anion salt [0150]).
Regarding claims 9-10, Yasui teaches that the antistatic agent comprises at least one selected from the group of ionic liquid and an alkali metal salt ([0150]).
Regarding claim 11, Yasui teaches that the (meth)acrylic oligomer has a glass transition temperature of about 40°C ([0142]) which is within the claimed range of about 20°C to about 60°C.
Regarding claim 12, Yasui teaches that the (meth)acrylic oligomer has a weight average molecular weight of about 1,000 to about 30,000 ([0143]).
Regarding claim 13, Yasui teaches that the (meth)acrylic oligomer comprises at least one oligomer selected from t-butyl methacrylate (tert-butyl methacrylate [0145]).

Regarding claim 17, Yasui teaches that the monomer mixture further comprises an aromatic group-containing (meth)acrylic monomer (aryl group [0082]).
Regarding claim 18, Yasui teaches that the adhesive film for polarizing plates, comprises 100 parts by weight of the (meth)acrylic copolymer, 0.01 to 5 parts by weight of the curing agent (crosslinking agent [0126]), which is within the claimed range of greater than 0 to 5 parts by weight; 3 to 40 parts by weight of the (meth)acrylic oligomer ([0147]) which overlaps the claimed range of about 1 part to 30 parts by weight; and 0.1 part by weight to 5 parts by weight of the antistatic agent ([0165]) which is within the claimed range of about 0.1 to 10 parts by weight.
Regarding claim 19, Yasui teaches a polarizing plate (polarizing film [0044]) comprising: a polarizer; and the adhesive film for polarizing plates stacked on a surface of the polarizer (pressure-sensitive adhesive layer … on one or both sides of the polarizing film [0046]).
Regarding claim 20, Yasui teaches an optical display apparatus (image display device [0044]) comprising the polarizing plate (polarizing film [0044]). 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Park, Kuchiyama and Lee, as applied to claims 1-2, 4-5, 7-13, 16-20 above, and further in view of Jeong (US 2016/0370508).

Regarding claim 14, Yasui teaches that the curing agent comprises a polyisocyanate curing agent comprising a plurality of units containing a urethane bond (polyisocyanate polyfunctionalized with an allophanate bond [0129]), and which can further contain an alkylene group having a carbon number of 4 (if the polyisocyanate part is butylene diisocyanate [0129]) which is within the claimed range of 2 or more, for the purpose of providing the desired cohesive strength and durability ([0130]).
Jeong teaches that an adhesive film (first adhesive layer 130 [0038]) for polarizing plates (100 [0038]) comprises a curing agent that comprises a polyisocyanate curing agent comprising a plurality of units containing a urethane bond (polyisocyanate curing agent modified with an allophanate group [0060]) and an alkylene group having a carbon number of 4 (C4 diisocyanate [0060]) which is within the claimed range of 2 or more, for the purpose of providing the desired flexibility and durability ([0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polyisocyanate curing agent comprising a plurality of units containing a urethane bond and an alkylene group having a carbon number of 2 or more, as the polyisocyanate curing agent comprising a plurality of units containing a urethane bond, in the adhesive film for polarizing plates of Yasui, in order to obtain the desired cohesive strength and durability, as taught by Yasui, combined with the desired flexibility, as taught by Jeong.

.
Claims 1-3, 6-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2017/0121565) in view of Jozuka (US 2019/0106608), Kuchiyama (JPO English translation of JP 2010-021048 A) and Lee (US 2016/0238771).
Regarding claim 1, Yasui teaches an adhesive film for polarizing plates (pressure-sensitive adhesive layer … on one or both sides of the polarizing film [0046]), comprising a (meth)acrylic copolymer ([0072]), a curing agent, for the purpose of providing the desired cohesive strength (crosslinking agent [0125]), a (meth)acrylic oligomer, for the purpose of providing the desired tack to increase adhesive strength ([0141]), and an antistatic agent (ionic compound … antistatic performance [0165]), for the purpose of preventing accumulation of static electricity ([0011]).  Yasui is silent regarding a modulus of the adhesive film for polarizing plates.
However, Yasui teaches that the adhesive film for polarizing plates is a pressure-sensitive adhesive film ([0046]).
Jozuka teaches that a pressure-sensitive adhesive film [0011]) desirably has a modulus of 0.6 MPa at 25°C ([0218]), which is within the claimed range of about 0.5 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Yasui, with a modulus that is within a range of about 0.5 MPa or more at about 25°C, in order to obtain the desired combination of light pressure initial adhesion and subsequent deformation resistance, as taught by Jozuka.
Although Yasui teaches the importance of durability of the adhesive film for polarizing plates when left under conditions of 60°C and 90% relative humidity for 500 hours ([0211]), and the importance of the surface resistance value of the adhesive film for polarizing plates to remain within a range of 5.0 x 109 Ω/[Symbol font/0x83] to 5.0 x 1011 Ω/[Symbol font/0x83] ([0062]), Yasui is silent regarding a surface resistance difference ∆SR of about 1.0 log (Ω/[Symbol font/0x83]) or less, as calculated by Equation 1 of Applicant, where the conditions for SR2 of Applicant are 85°C and 85% relative humidity for 250 hours.
However, Yasui teaches that the adhesive film for polarizing plates comprises an antistatic agent (ionic compound … antistatic performance [0165]), for the purpose of preventing accumulation of static electricity ([0011]), which renders the adhesive film for polarizing plates desirably conductive.
Kuchiyama teaches that a ratio of a surface resistance before (SR1 of Applicant) and after (SR2 of Applicant) a transparent conductive film is left under conditions of 85°C and 85% relative humidity for 240 hours (10 days [0012]) is desirably 1.0 ([0012]) which means that the surface resistance difference ∆SR is desirably 0.0 which converts 
Lee teaches that an adhesive film for polarizing plates (bonding layer on an upper surface of the polarizer of a polarizing plate [0006]) that is left under conditions of about 85°C and about 85% relative humidity for about 500 hours ([0007]) which is twice as long as the claimed 250 hours, has minimal change (about 10% or less [0044]) for the purpose of increasing and hence providing the desired durability under conditions of high temperature and high humidity (variation [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Yasui, with a minimal surface resistance difference ∆SR that is within a range of about 1.0 log (Ω/[Symbol font/0x83]) or less, as calculated by Equation 1 of Applicant, in order to obtain the desired durability under high temperature and high humidity conditions, as taught by Kuchiyama, in light of Lee. 
Regarding claim 2, Yasui teaches that the adhesive film for polarizing plates comprises an antistatic agent (ionic compound … antistatic performance [0165]), for the purpose of preventing accumulation of static electricity ([0011]), which renders the adhesive film for polarizing plates desirably conductive.  Yasui teaches the importance of the surface resistance value of the adhesive film for polarizing plates to remain within a range of 5.0 x 109 Ω/[Symbol font/0x83] to 5.0 x 1011 Ω/[Symbol font/0x83] ([0062]) which is within the claimed range of from 1 x 108 Ω/[Symbol font/0x83] to 1 x 1011 Ω/[Symbol font/0x83].  
Kuchiyama teaches that a ratio of a surface resistance before and after a transparent conductive film is left under conditions of 85°C and 85% relative humidity for 240 hours (10 days [0012]) is desirably 1.0 ([0012]) which means that the surface 
Lee teaches that an adhesive film for polarizing plates (bonding layer on an upper surface of the polarizer of a polarizing plate [0006]) that is left under conditions of about 85°C and about 85% relative humidity for about 500 hours ([0007]) which is twice as long as the claimed 250 hours, has minimal change (about 10% or less [0044]) for the purpose of providing the desired durability under conditions of high temperature and high humidity (variation [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Yasui, with a durability under conditions of about 85°C and about 85% relative humidity for about 250 hours, such that each of the initial surface resistance of the adhesive film and the surface resistance of the adhesive film left under conditions of about 85°C and about 85% relative humidity for about 250 hours, remain within a range of 1 x 108 Ω/[Symbol font/0x83] to 1 x 1011 Ω/[Symbol font/0x83], for the purpose of providing the desired durability under conditions of high temperature and high humidity, as taught by Kuchiyama, in light of Lee.
Regarding claim 3, Yasui is silent regarding a modulus of the adhesive film for polarizing plates, and hence fails to teach a modulus of about 0.05 MPa or less, at 85°C.
However, Jozuka teaches that the adhesive film desirably has a modulus of about 0.05 MPa or less, at 85°C (G’(85°C) [0219]), for the purpose of providing the desired continuous deformation resistance under high temperature ([0219]).

Regarding claim 6, Yasui is silent regarding a modulus of the adhesive film for polarizing plates and hence fails to teach a modulus difference (∆G) of about 0.06 MPa or more, as calculated by Equation 2 of Applicant.
However, Jozuka teaches that the pressure-sensitive adhesive film ([0011]) desirably has a modulus (G1 of Applicant) of 0.6 MPa at 25°C ([0218]), which is within the claimed range of about 0.5 MPa or more at 25°C, for the purpose of providing the desired combination of light pressure initial adhesion and subsequent deformation resistance ([0218]); and a modulus (G2 of Applicant) of about 0.05 MPa or less at 85°C (G’(85°C) [0219]), for the purpose of providing the desired continuous deformation resistance under high temperature ([0219]), such that the modulus difference (∆G) as calculated by Equation 2 of Applicant is 0.6 MPa – 0.05 MPa = 0.55 MPa  which is within the claimed range of about 0.06 MPa or more.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive film for polarizing plates of Yasui, with a modulus (∆G) as calculated by Equation 2 of Applicant, that is within a range of about 0.06 MPa or more, in order to obtain the desired combination of light pressure initial adhesion, subsequent deformation resistance, and continuous deformation resistance under high temperature, as taught by Jozuka.

Regarding claim 8, Yasui teaches that the antistatic agent comprises a cationic antistatic agent and an anionic antistatic agent (organic cation-anion salt [0150]).
Regarding claims 9-10, Yasui teaches that the antistatic agent comprises at least one selected from the group of ionic liquid and an alkali metal salt ([0150]).
Regarding claim 11, Yasui teaches that the (meth)acrylic oligomer has a glass transition temperature of about 40°C ([0142]) which is within the claimed range of about 20°C to about 60°C.
Regarding claim 12, Yasui teaches that the (meth)acrylic oligomer has a weight average molecular weight of about 1,000 to about 30,000 ([0143]).
Regarding claim 13, Yasui teaches that the (meth)acrylic oligomer comprises at least one oligomer selected from t-butyl methacrylate (tert-butyl methacrylate [0145]).
Regarding claim 16, Yasui teaches that the (meth)acrylic copolymer comprises a copolymer of a monomer mixture comprising a C4 to C9 alkyl group-containing (meth)acrylic monomer ([0070]) and a hydroxyl group-containing (meth)acrylic monomer ([0075]).
Regarding claim 17, Yasui teaches that the monomer mixture further comprises an aromatic group-containing (meth)acrylic monomer (aryl group [0082]).


Regarding claim 19, Yasui teaches a polarizing plate (polarizing film [0044]) comprising: a polarizer; and the adhesive film for polarizing plates stacked on a surface of the polarizer (pressure-sensitive adhesive layer … on one or both sides of the polarizing film [0046]).
Regarding claim 20, Yasui teaches an optical display apparatus (image display device [0044]) comprising the polarizing plate (polarizing film [0044]). 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Jozuka, Kuchiyama and Lee, as applied to claims 1-3, 6-13, 16-20 above, and further in view of Jeong (US 2016/0370508).
Yasui, as modified by Jozuka, Kuchiyama and Lee, teaches the adhesive film for polarizing plates, comprising a curing agent, as described above.   
Regarding claim 14, Yasui teaches that the curing agent comprises a polyisocyanate curing agent comprising a plurality of units containing a urethane bond (polyisocyanate polyfunctionalized with an allophanate bond [0129]), and which can further contain an alkylene group having a carbon number of 4 (if the polyisocyanate 
Jeong teaches that an adhesive film (first adhesive layer 130 [0038]) for polarizing plates (100 [0038]) comprises a curing agent that comprises a polyisocyanate curing agent comprising a plurality of units containing a urethane bond (polyisocyanate curing agent modified with an allophanate group [0060]) and an alkylene group having a carbon number of 4 (C4 diisocyanate [0060]) which is within the claimed range of 2 or more, for the purpose of providing the desired flexibility and durability ([0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polyisocyanate curing agent comprising a plurality of units containing a urethane bond and an alkylene group having a carbon number of 2 or more, as the polyisocyanate curing agent comprising a plurality of units containing a urethane bond, in the adhesive film for polarizing plates of Yasui, in order to obtain the desired cohesive strength and durability, as taught by Yasui, combined with the desired flexibility, as taught by Jeong.
	Regarding claim 15, Jeong teaches that the curing agent that comprises a polyisocyanate curing agent comprising a plurality of units containing a urethane bond and an alkylene group having a carbon number of 2 or more, is sold commercially as AE700-100 by Asahi Kasei Chemical Co. ([0107]) which is disclosed as comprising the plurality of units represented by Formula 1 of Applicant, as disclosed in Applicant’s specification (para [0127]), for the purpose of providing the desired cohesive strength and durability, combined with the desired flexibility, as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. US 20170059756 teaches an adhesive film for polarizing plates, comprising an antistatic agent which is left under conditions of 60°C and 90% relative humidity for 250 hours (abstract).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782